Por cuanto, acusado Julio Otero de haber acometido y agredido a José Claudio, fué condenado por la Corte Municipal de Vega Baja y habiendo apelado para ante la Corte de Distrito de Bayamón, ce-lebrado el juicio de nuevo, la Corte lo declaró culpable y le impuso cincuenta dólares de multa;
Por cuanto, no conforme, apeló para ante este Tribunal Supremo señalando como único error en su alegato el cometido a su juicio por la Corte de Distrito al apreciar la prueba; y
Por cuanto, la prueba practicada no se ha elevado a este Tribunal, no habiendo el acusado apelante colocado a esta Corte en con-diciones de resolver si el error señalado fué o no cometido;
Por tanto, se declara no haber lugar al recurso y se confirma la sentencia apelada que dictó la Corte de Distrito de Bayamón el 10 de diciembre de 1934.